UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x

RODOLFO CORDERO GONZALEZ, 18-CV-6055 (CLP)

 

Plaintiff,
-against-

MIDLAND MEAT TRADING, INC., TOM SA, and
ZHAO JIA SA,

Defendants.
x

 

TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
Kindly enter my appearance as counsel for the Plaintiff. I certify that I am admitted to

practice law in the Eastern District of New York.

Neil H. pease P.C.
By:

Massapequa, New York 11758
(516) 228-5100

Date: Massapequa, New York
April 3, 2019

  
